﻿

 

 

Corporate & Institutional Banking

Level 28, 500 Bourke Street

Melbourne VIC 3000

AUSTRALIA

﻿

9 April 2020

﻿

The Directors

Reading Entertainment Australia Pty Ltd (ACN [Redacted]) (Borrower and/or you)  

98 York Street

South Melbourne VIC 3205

﻿

Copy to:

﻿

Each entity listed in Schedule 1 (each, a Guarantor and together with the
Borrower, the Transaction Parties)

﻿

Dear Directors,

﻿

LETTER OF WAIVER

﻿

We refer to the “Corporate Markets Loan & Bank Guarantee Facility Agreement”
originally dated 24 June 2011 between, among others, National Australia Bank
Limited ABN 12 004 044 937 (Bank and/or we) and you (as amended from time to
time, including on 27 March 2019 (Facility Agreement). Terms defined in the
Facility Agreement have the same meanings in this letter.

﻿

We understand that, due to the closure of all cinemas operated by the Reading
Entertainment Australia Group as a direct result of the COVID-19 coronavirus
pandemic, a Material Adverse Effect is subsisting under paragraph

(a) of that definition (MAE Event). The MAE Event is an Event of Default under
clause 10.1(i) (“Material Adverse Effect”) of the Facility Agreement.

﻿

1



The Borrower has requested that the Bank waive its rights under clause 10.2(a)
(“Effect of Event of Default”) of the Facility Agreement with respect to:

﻿

(a)



the MAE Event; and

﻿

(b)



an Event of Default that may arise solely as a result of the failure by the
Borrower to comply with clause 9.7(a)(i) (“Fixed Charges Cover Ratio”) or
9.7(a)(ii) (“Leverage Ratio”) in respect of the Calculation Period ending on 30
June 2020 or 30 September 2020 only (together with the MAE Event, the
Relevant Events),

﻿

on, and subject to, the terms of this letter.

﻿

2



Subject to the following conditions:

﻿

(a)



receipt by the Bank of an original of this letter, duly executed by each
Transaction Party; and

﻿

(b)



each Transaction Party complying at all times with its obligations in paragraph
3 below,

﻿

the Bank agrees to waive its rights under clause 10.2(a) (“Effect of Event of
Default”) of the Facility Agreement with respect to each Relevant Event. For the
avoidance of doubt, the waiver in this clause 2 does not extend to any other
event or circumstance that is subsisting or that may arise after the date of
this letter (including, without limitation, any Material Adverse Effect that may
arise or subsist due to a change in the circumstances, business or condition of
a Transaction Party or the Reading Entertainment Australia Group after the date
of this letter as a result of the COVID-19 pandemic).





--------------------------------------------------------------------------------

 



3



Notwithstanding the waivers in paragraph 2 above or any other term of a
Transaction Document to the contrary, each Transaction Party agrees and
acknowledges that it will not make any Distribution without the prior written
consent of the Bank.

﻿

4



If paragraph 3 is not complied with at any time, any waiver given by the Bank in
this letter ceases, the Bank’s rights are reinstated and preserved and, at the
option of the Bank, an Event of Default under the Facility Agreement will occur.

﻿

5



Except to the extent expressly set out in this letter, nothing in this letter or
otherwise operates as a waiver of any obligation of a Transaction Party nor
shall anything prevent any further or other exercise, or the exercise, of any
other right or remedy of the Bank.

﻿

6



Each Transaction Party acknowledges incurring obligations and giving rights
under this letter for valuable consideration received from the Bank.

﻿

7



The Facility Agreement continues in full force and effect. Rights given to the
Bank under or in connection with any Transaction Document, and the obligations
of the Transaction Parties under it, are not affected by any act or omission or
any other thing which might otherwise affect them under law or otherwise.

﻿

8



The parties acknowledge and agree that this letter is a “Transaction Document”
for the purposes of the Facility Agreement. If there is a conflict between the
Facility Agreement and this letter, the terms of this letter prevail.

﻿

9



This letter:

﻿

(a)



may consist of a number of copies, each signed by one or more parties to this
letter. If so, the signed copies are treated as making up the one letter; and

﻿

(b)



will be governed by and construed in accordance with the laws in force in
Victoria and each party submits to the non-exclusive jurisdiction of the courts
of Victoria.

﻿

Yours faithfully

﻿

Signed by or on behalf of National Australia Bank Limited

﻿

Picture 12 [rdi-20200602xex10_14g001.jpg]

Jonathan Kerr

Associate Director, NAB Corporate Email: Jonathan.Kerr@nab.com.au

 

--------------------------------------------------------------------------------

 

Schedule 1 – Guarantors

﻿

﻿

 

GuarantorNotice details

Reading Entertainment Australia Pty Ltd

98 York Street

South Melbourne VIC 3205 Attention: Managing Director AND TO:

Reading International Inc.

5995 Sepulveda Blvd, Suite 300 Culver City, California 90230 United States of
America Attention: EVP, Chief Financial Officer and Treasurer

Australia Country Cinemas Pty Ltd

As above

Australian Equipment Supply Pty Ltd

As above

Burwood Developments Pty Ltd

As above

Epping Cinemas Pty Ltd

As above

Hotel Newmarket Pty Ltd

As above

Newmarket Properties Pty Ltd

As above

Newmarket Properties No. 2 Pty Ltd

As above

Newmarket Properties #3 Pty Ltd

As above

Reading Auburn Pty Ltd

As above

Reading Australia Leasing (E&R) Pty Ltd

As above

Reading Belmont Pty Ltd

As above

Reading Bundaberg 2012 Pty Ltd

As above

Reading Charlestown Pty Ltd

As above

Reading Cinemas Pty Ltd

As above

Reading Cinemas Management Pty Ltd

As above

Reading Colac Pty Ltd

As above

Reading Dandenong Pty Ltd

As above

Reading Elizabeth Pty Ltd

As above

Reading Exhibition Pty Ltd

As above

Reading Licences Pty Ltd

As above

Reading Maitland Pty Ltd

As above

Reading Melton Pty Ltd

As above

Reading Properties Pty Ltd

As above

Reading Properties Indooroopilly Pty Ltd as trustee for the Landplan Property
Partners Discretionary Trust

As above

Reading Properties Taringa Pty Ltd as trustee for the Reading Property Partners
No. 1 Discretionary Trust

As above

Reading Property Holdings Pty Ltd

As above

Reading Rouse Hill Pty Ltd

As above

Reading Sunbury Pty Limited

As above

Rhodes Peninsula Cinema Pty Limited

As above

Westlakes Cinema Pty Ltd

As above

A.C.N. 143 633 096 Pty Ltd

As above

Reading Cannon Park Pty Ltd

As above

﻿





--------------------------------------------------------------------------------

 



﻿

Each Transaction Party accepts and agrees to the terms of this letter by signing
below.

﻿

﻿

 

 

EXECUTED by READING)

)

 

ENTERTAINMENT AUSTRALIA PTY LTD ACN [Redacted] in accordance with section 127(1)
of the Corporations Act 2001  (Cwlth) by authority of its directors:

)

)

)

)

)

)

 

﻿

)

 

/s/ Ellen Cotter

)

/s/ Andrzej Matyczynski

Signature of director

)

Signature of director/company secretary*

﻿

 

*delete whichever is not applicable

﻿

 

 

Ellen Cotter

 

Andrzej Matyczynski

Name of director (block letters)

 

Name of director/company secretary* (block letters)

﻿

 

*delete whichever is not applicable

﻿

 

 

﻿

 

 

﻿





--------------------------------------------------------------------------------

 



EXECUTED by each of

﻿

AUSTRALIA COUNTRY CINEMAS PTY LTD ACN [Redacted];

AUSTRALIAN EQUIPMENT SUPPLY PTY LTD ACN [Redacted];

BURWOOD DEVELOPMENTS PTY LTD ACN [Redacted];

EPPING CINEMAS PTY LTD ACN [Redacted];

HOTEL NEWMARKET PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES NO. 2 PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES #3 PTY LTD ACN [Redacted];

READING AUBURN PTY LTD ACN [Redacted];

READING AUSTRALIA LEASING (E&R) PTY LTD ACN [Redacted]; READING BELMONT PTY LTD
ACN [Redacted];

READING BUNDABERG 2012 PTY LTD ACN [Redacted];

READING CHARLESTOWN PTY LTD ACN [Redacted];

READING CINEMAS PTY LTD ACN [Redacted];

READING CINEMAS MANAGEMENT PTY LTD ACN [Redacted];

READING COLAC PTY LTD ACN [Redacted];

READING DANDENONG PTY LTD ACN [Redacted];

READING ELIZABETH PTY LTD ACN [Redacted];

READING EXHIBITION PTY LTD ACN [Redacted];

READING LICENCES PTY LTD ACN [Redacted];

READING MAITLAND PTY LTD ACN [Redacted];

READING MELTON PTY LTD ACN [Redacted];

READING PROPERTIES PTY LTD [Redacted];

READING PROPERTIES INDOOROOPILLY PTY LTD ACN [Redacted]AS TRUSTEE FOR THE
LANDPLAN PROPERTY PARTNERS DISCRETIONARY TRUST;

READING PROPERTIES TARINGA PTY LTD ACN [Redacted]AS TRUSTEE FOR THE READING
PROPERTY PARTNERS NO. 1 DISCRETIONARY TRUST;

READING PROPERTY HOLDINGS PTY LTD ACN [Redacted];

READING ROUSE HILL PTY LTD ACN [Redacted];

READING SUNBURY PTY LIMITED ACN [Redacted];

RHODES PENINSULA CINEMA PTY LIMITED ACN [Redacted];

WESTLAKES CINEMA PTY LTD ACN [Redacted];

A.C.N. 143 633 096 PTY LTD ACN [Redacted]; and READING CANNON PARK PTY LTD ACN
[Redacted],

﻿

in accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by
authority of each of its directors:

﻿

_/s/ Ellen Cotter____________

Signature of director

﻿

_Ellen Cotter_______________

Name of director (block letters)

﻿

_/s/ Andrzej Matyczynski_____

Signature of director/company secretary*

*delete whichever is not applicable

﻿

_Andrzej Matyczynski________

Name of director/company secretary* (block letters)

*delete whichever is not applicable



--------------------------------------------------------------------------------